Citation Nr: 1010735	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-38 352	)	DATE
	)
	)


THE ISSUE

Whether a November 6, 2008 Board decision that denied 
entitlement to an initial rating higher than 30 percent for 
the period since May 27, 1998, for allergic diathesis with 
bronchitis and allergic rhinitis, should be revised or 
reversed or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving party represented by:   The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran (moving party) served on active duty from July 
1969 to November 1971.

This matter comes before the Board on a December 2008 motion 
by the moving party alleging clear and unmistakable error 
(CUE) in a November 2008 Board decision that denied 
entitlement to a disability rating higher than 30 percent for 
allergic diathesis with bronchitis and allergic rhinitis, for 
the period since May 27, 1998.  The moving party moved the 
Board to find that the November 2008 decision was clearly and 
unmistakably erroneous.  


FINDINGS OF FACT

1.  In a November 2008 Board decision, the Board determined 
that the criteria for an initial rating in excess of 30 
percent for allergic diathesis with bronchitis and allergic 
rhinitis had not been met for the period since May 27, 1998.

2.  Although the correct facts, as they were known at the 
time, were before the Board in November 2008, with respect 
only to the time period between June 14, 2006 and May 14, 
2007, the statutory or regulatory provisions then extant were 
not correctly applied, and the failure to apply those laws 
and regulations manifestly changed the outcome of the Board's 
decision.

3.  For the remainder of the period since May 27, 1998, the 
November 2008 Board decision that determined that an initial 
rating in excess of 30 percent for allergic diathesis with 
bronchitis and allergic rhinitis had not been met was 
adequately supported by the evidence then of record and was 
not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known in November 2008, 
were not before the Board in November 2008, or that incorrect 
laws or regulations were applied or that correct laws or 
regulations were not applied.


CONCLUSIONS OF LAW

1.  With respect to the time period between June 14, 2006 and 
May 14, 2007 only, the November 2008 Board decision that 
denied entitlement to an initial rating higher than 30 
percent for allergic diathesis with bronchitis and allergic 
rhinitis for the period since May 27, 1998 was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2009).

2.  Between June 14, 2006 and May 14, 2007, the criteria for 
an initial rating of 60 percent for allergic diathesis with 
bronchitis and allergic rhinitis were met.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code (DC) 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist provisions of the law and 
regulations are not applicable to clear and unmistakable 
error (CUE) claims and motions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, discussion of the notice and duty to 
assist provisions in this case is not required.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2009).  

The Board has the authority to revise a prior Board decision 
on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  However, if the 
evidence establishes CUE, the prior decision will be reversed 
and amended. 38 C.F.R. § 3.105(a) (2009).

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator ( there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE are:  (1) changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  VA's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In December 2008, the Veteran filed a motion alleging CUE in 
a November 2008 Board decision.  He specifically alleged that 
the Board erred in denying entitlement to a disability rating 
in excess of 30 percent, for the period since May 27, 1998.  
He asserts that the Board misapplied 38 C.F.R. § 4.97, 
Diagnostic Code 6602 in that the Board failed to consider the 
entire criteria for a 60 percent evaluation, namely whether 
the Veteran had taken intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, and 
that the Board inappropriately considered his history of 
tobacco abuse in assigning the 30 percent rating.  He did not 
argue that the Board erred in failing to assign a compensable 
disability rating for the period prior to May 27, 1998.  

Based upon these arguments, the Board finds that the motion 
adequately set forth an alleged specific error of fact or law 
in accordance with 38 C.F.R. § 20.1404(b).  Accordingly, the 
Board will proceed with an analysis of the Veteran's motion.

The rating criteria applicable at the time of the November 
2008 Board decision included both the criteria applicable at 
the time the Veteran filed his claim for service connection 
in 1983, and as amended in October 1996.  See 38 C.F.R. 
§ 4.97 DCs 6600-6602 (1983-1996); 38 C.F.R. §§ 4.96, 4.97 DCs 
6600-6602 (2008).

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, but 
must apply both criteria to the period after the effective 
date of the regulatory change and determine which is more 
favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to the October 1996 revisions, DCs 6600 and 6602 
provided as follows:

660
0
Bronchitis, chronic:
Ratin
g

Pronounced; with copious productive cough and 
dyspnea at rest; pulmonary function testing 
showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe 
emphysema or cyanosis and findings of rightsided 
heart involvement
100

Severe; with productive cough and dyspnea on 
slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment
60

Moderately severe; persistent cough at intervals 
throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout 
chest, beginning chronic airway obstruction
30

Moderate; considerable night or morning cough, 
slight dyspnea on exercise, scattered bilateral 
rales
10

Mild; slight cough, no dyspnea, few rales
0
38 C.F.R. § 4.97, Diagnostic Code 6600 (prior to October 7, 
1996)

660
2
Asthma, bronchial:
Rati
ng

Pronounced; asthmatic attacks very frequently with 
severe dypsnea on slight exertion between attacks 
and marked loss of weight or other evidence of 
severe impairment of health
100

Severe, frequent attacks of asthma (one or more 
attacks weekly), marked dypsnea on exertion between 
attacks with only temporary relief by medication; 
more than light manual labor precluded
60

Moderate, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks
30

Mild, paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dypsnea) occurring 
several times a year with no clinical findings 
between attacks
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (prior to October 7, 
1996)

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).

Since October 7, 1996, DCs 6600 and 6602 provide as follows:

660
0
Bronchitis, chronic:
Ratin
g

FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 
80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6600 (effective October 7, 
1996)

660
2
Asthma, bronchial:
Rati
ng

FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective October 7, 
1996).

The record reflects that the Veteran was not prescribed oral 
or parenteral corticosteroids until June 2006, when he was 
prescribed one course of Sterapred.  See Hickory Allergy & 
Asthma Clinic records.  There is no indication that the 
Veteran ever underwent oral or parenteral corticosteroid 
treatment prior to this date.  See September 1998, July 2004, 
May 2005 VA current medication lists; August 2002, June 2005, 
and February 2006 VA examinations (current medications did 
not include oral or parenteral corticosteroids, no history of 
corticosteroid use noted).

After one course of Sterapred prescribed on June 14, 2006 
(consisting of 12 day oral tablets), the Veteran was again 
prescribed courses of systemic corticosteroids on April 4, 
2007 (12 days of Sterapred, 5 milligrams), April 28, 2007 
(Prednisone, 10 milligrams), and May 7, 2007 (7 days of 
Prednisone, 20 milligrams) for his worsening condition.

Since May 7, 2007, the record does not show that the Veteran 
has been prescribed any more courses of corticosteroids.  See 
July 2007 medication list from Veteran; July 2007 VA 
examination.  The Veteran has noted that he was also 
prescribed Prednisone on June 5, 2007, but there was no 
evidence of this prescription included in the claims file.

The record also does not show that at any time after May 27, 
1998, the Veteran had a productive cough and dyspnea on 
slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  In this regard, the Board 
notes that the Veteran acknowledges that he did not meet the 
criteria for a rating higher than 30 percent based upon 
pulmonary function test results.  He has limited his CUE 
argument to the Board's failure to adequately consider the 
provisions of the regulatory criteria apart from the 
pulmonary function tests.  Thus, the Board will not further 
address the Veteran's pulmonary function test results.

With regard to dyspnea, the record shows that in August 2002, 
the Veteran complained of shortness of breath after 15 
minutes of walking.  The record does not otherwise reflect 
that he complained of experiencing shortness of breath.

In first addressing the Veteran's contention that the Board 
inappropriately considered his history of tobacco abuse in 
assigning a 30 percent rating, and no  higher, the Board 
concludes that this argument is without merit.  In its 
November 2008 decision, the Board discussed findings in a VA 
respiratory examination report dated in August 2002, where 
the Veteran had been diagnosed with "probable" chronic 
obstructive pulmonary disease, secondary to smoking.  While 
the Board mentioned that the Veteran would not be entitled to 
service connection for chronic obstructive pulmonary disease, 
secondary to smoking, the Veteran's smoking history was not 
considered in deciding his claim for an increased evaluation 
of his service-connected disability.  That is to say, the 
Board did not assign a lower rating because some portion of 
the Veteran's current respiratory disability was attributable 
to his history of tobacco abuse.  In rating the Veteran's 
disability, his history of tobacco abuse was immaterial, and 
was not taken into consideration.  Accordingly, the November 
2008 Board decision was not clearly and unmistakably 
erroneous on this basis.

Turning next to the Veteran's argument that the Board failed 
to consider the full rating criteria for a 60 percent rating 
under the applicable diagnostic codes, the Board agrees that 
the November 2008 Board decision failed to consider the full 
criteria of a 60 percent evaluation under the current, but 
not the former, Diagnostic Code 6602.  The November 2008 
decision only discussed the Veteran's pulmonary function test 
results in its analysis of his claim.

Between June 14, 2006 and May 14, 2007, the Veteran was 
prescribed four courses of oral corticosteroids for his 
service-connected respiratory disability.  This clearly met 
the criteria for a 60 percent evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6602, and to this extent, the Board 
finds CUE as to that time period.  The Board, however, does 
not find CUE in the November 2008 Board decision as to the 
time periods prior to June 14, 2006 and after May 14, 2007, 
as the record failed to show that the Veteran was prescribed 
any courses of oral or parenteral corticosteroids during that 
time.  Although the Board also failed to consider the entire 
rating criteria in Diagnostic Code 6602 during these periods, 
that error would not have manifestly changed the outcome at 
the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  While the Veteran has been continuously 
prescribed inhaled corticosteroids, they are not contemplated 
under the Diagnostic Code as criteria for a 60 percent 
evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(requiring the use of oral or parenteral corticosteroids) 
(emphasis added).  Thus, the Board does not find CUE for the 
time periods prior to June 14, 2006 and after May 14, 2007.

The Board's findings with regard to dyspnea, and the 
corresponding disability ratings warranted, were not clearly 
and unmistakably erroneous.  As discussed above, the Veteran 
did not complain of dyspnea with minimal exertion, or of 
moderate dyspnea at any time.  Accordingly, the Board's 
findings in the November 2008 decision with respect to the 
Veteran not meeting the criteria for a rating higher than 30 
percent based upon dyspnea were not clearly and unmistakably 
erroneous.

Finally, the record does not reflect that at any time after 
May 27, 1998, the Veteran required at least monthly visits to 
a physician for care of exacerbations.  Although the Board 
failed to discuss this aspect of the rating criteria, as the 
record does not demonstrate such frequency of care, the 
failure to discuss such would not manifestly change the 
outcome of the decision and there is not clearly and 
unmistakably erroneous.

For the reasons above, the motion for revision on the basis 
of clear and unmistakable error in the November 6, 2008 Board 
decision is granted, with respect to the time period between 
June 14, 2006 and May 14, 2007, only.


ORDER

The motion alleging clear and unmistakable error in the 
Board's November 6, 2008 decision that denied entitlement to 
an initial rating higher than 30 percent for allergic 
diathesis with bronchitis and allergic rhinitis for the time 
period from May 27, 1998, is granted, as to the time period 
between June 14, 2006 and May 14, 2007, only.  Between June 
14, 2006 and May 14, 2007, an initial evaluation of 60 
percent is granted for allergic diathesis with bronchitis and 
allergic rhinitis, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


